


Exhibit 10.9

 


SERVICES AGREEMENT


 

THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is made this 26th day of
October, 2009, by and between OneBeacon Insurance Company (“OneBeacon”), a
Pennsylvania corporation, on behalf of itself and its affiliates and
subsidiaries, with a principal place of business at One Beacon Lane, Canton, MA,
02021 and  Small Army, Inc.,             (“Consultant”), an S-corporation, with
an address at 20 Newbury St. Boston, MA  02116.  If there is any conflict
between the terms of this Agreement and any Schedules, the terms and conditions
of such Schedules shall control.

 

1.             SCOPE OF SERVICE

 

Consultant agrees to provide to OneBeacon the services (the “Services”) and
deliverables (the “Deliverables”) described in the attached Schedule A,
Statement of Work.

 

2.             TERM

 

Subject to termination in accordance with Section 11 below, this Agreement shall
remain in full force and effect for a period of three (3) year or until
completion of the Services, whichever is earlier or in accordance with
Termination, Section 11.  This Agreement may be extended by mutual written
agreement of the parties.

 

3.             FEES, PAYMENT & EXPENSES

 

3.1           Fees - In consideration of the Services to be performed by
Consultant, Consultant shall be entitled to compensation as described in the
attached Schedule A.  All other compensation shall be paid to Consultant within
30 days after receipt of Consultant’s properly documented invoice or, as
applicable, OneBeacon’s acceptance of any Deliverables as defined in Section 7.

 

3.2           Expenses - Except as otherwise agreed to in this Agreement or the
Statement of Work, Consultant shall be responsible for all costs and expenses
incident to the performance of services.

 

4.             CONFIDENTIALITY

 

Each party acknowledges that it may periodically disclose to the other party
certain information that the disclosing party regards as proprietary and
confidential (the “Confidential Information”).  Accordingly, the receiving party
will take commercially reasonable measures to prevent unauthorized disclosure
including, but not limited to, employment of precautions for the protection of
Confidential Information received which are no less stringent than those
employed by the receiving party to protect its own proprietary information.
“Confidential Information” shall mean any information (a) concerning customers,
trade secrets, methods, processes, procedures or any financial or business
information of OneBeacon, or (b) which is identified as proprietary or
confidential.

 

With respect to all such Confidential Information to be kept confidential
pursuant to this Section, Consultant shall (a) not provide or make available the
Confidential Information to any person other than those employees who have a
need to know in connection with the performance of the services; (b) not
reproduce the Confidential Information except for use reasonably necessary to
the performance of this Agreement; (c) return or destroy all such Confidential
Information, and any copies thereof, upon the request of OneBeacon or
termination of this Agreement.

 

Confidential Information shall not include (a) information that is or becomes a
part of the public domain through no act or omission of the receiving party;
(b) was in the receiving party’s lawful possession prior to the disclosure and
had not been subject to any limitation on disclosure; (c) was received from a
third party which the receiving party reasonably believed had no obligation of
secrecy with respect thereto; (d) was independently developed by the receiving
party without use of the information disclosed under this Agreement; or (e) is
required to be disclosed by a court or other governmental authority after
reasonable

 

--------------------------------------------------------------------------------


 

notice is given to the other party, provided that no notice is required to be
given by OneBeacon with respect to disclosures to regulators.

 

5.             PRIVACY

 

Consultant has a responsibility to protect the privacy of OneBeacon’s employees,
policyholders, customers, agents, and contractors, and all personally
identifiable information including, but not limited to, name, social security
number, driver’s license number, and financial account information (“PII”) shall
be held in confidence.  Consultant shall comply with all state and federal laws
and regulations, including the provisions of the Gramm-Leach-Bliley Act (“GLB”),
Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), Office of
Foreign Assets Control (OFAC), state data breach laws, and all other applicable
laws and regulations.

 

Consultant must have adequate safeguards in place to comply with federal, state
and local laws and regulations.  If, in the opinion of OneBeacon, Consultant’s
security procedures are not compliant, or if OneBeacon identifies procedures
that may lead to the compromise or unauthorized access to personal information,
Consultant agrees to cooperate with OneBeacon to adopt mutually acceptable
security procedures within a specified timetable at no charge to OneBeacon

 

Consultant agrees to notify OneBeacon by sending an email to The Information
Privacy and Security Officer at privacyandsecurity@onebeacon.com within 24 hours
after Consultant becomes aware of a breach, or threatened breach, of PII or
unauthorized access to its, or a third party’s, computer systems and/or
unencrypted personal data with respect to the services provided under this
Agreement.  Consultant shall set forth in detail the nature of the security
breach and the measures taken by Consultant to cure the breach.  Consultant and
OneBeacon will thereafter jointly decide what action to take, which may include,
but not be limited to, notifying the appropriate state reporting agency.

 

6.             INTELLECTUAL PROPERTY RIGHTS

 

All Deliverables under this Agreement shall be considered work(s) made for hire
by Consultant for OneBeacon and shall belong exclusively to OneBeacon and its
designees.  If, by operation of law, any of the Deliverables (including any
related intellectual property rights) are not owned in their entirety by
OneBeacon automatically upon creation by Consultant, then Consultant agrees to
assign, and hereby assigns, to OneBeacon and its designees the ownership of such
Deliverables, including all related intellectual property rights.  Deliverables
include, but are not limited to, software, specifications, documentation,
enhancements, prototypes, reports, and any other materials or documents produced
in the course of performing the services.

 

7.             WARRANTIES

 

The Services will be performed by appropriately qualified and trained personnel
with due care and diligence and in accordance with all applicable professional
standards for the field of expertise. Any Deliverables under this Agreement
shall be free from defects in material, workmanship and design; shall conform to
all applicable specifications, drawings, samples and descriptions; shall be
suitable for their intended purposes; and, shall be free from all liens and
encumbrances.

 

8.             COMPLIANCE WITH LAWS & STANDARDS OF CONDUCT

 

Consultant shall comply with all applicable federal and state laws and
regulations governing the Services and Deliverables.

 

9.             EXCUSE OF PERFORMANCE

 

Neither party shall be liable for any failure to perform its obligations under
this Agreement during any period in which such failure to perform arises
directly or indirectly out of an act of nature, acts of the public enemy,
embargoes, insurrection, riot, or the intervention of any government authority
(collectively, “Excusable Cause”), provided that the party so delayed
immediately notifies the other party of such delay in writing and uses its best
efforts to minimize the adverse effect of such events.

 

2

--------------------------------------------------------------------------------


 

10.           CONSULTANT INDEMNITIES

 

Indemnification - Consultant agrees to indemnify, defend and hold OneBeacon
harmless from any and all claims, actions, liabilities, damages, costs and
expenses, including reasonable attorneys’ fees and expenses, arising out of
(a) any third party claims of infringement of any patents, copyrights, license,
trademarks, service marks or any other intellectual property right or (b) the
acts and omissions of its employees, subcontractors, and/or agents.  If
Consultant reasonably believes that a Deliverable constitutes infringement,
Consultant shall, at Consultant’s expense procure for OneBeacon the right to
continue to use the Deliverable or replace or modify the Deliverable so that it
is not infringing.

 

Conditions of Indemnity - The indemnities contained in this Section 10 are
conditioned upon (i) notice by OneBeacon to Consultant as soon as practicable of
any claim, and (ii) Consultant’s right to control the defense of all such
claims, related lawsuits or proceedings.

 

11.           TERMINATION

 

OneBeacon may terminate all or any portion of this Agreement, with or without
cause, at any time upon written notice to Consultant.  Upon receipt of notice of
termination, Consultant shall immediately stop all activities associated with
this Agreement and forward to OneBeacon all finished work or work in process in
Consultant’s possession.  OneBeacon shall have no further obligation or
liability to Consultant other than for work performed and accepted by OneBeacon
through the date of termination, which is the date Consultant is deemed to have
received notice.

 

3

--------------------------------------------------------------------------------


 

12.           INSURANCE REQUIREMENTS

 

Consultant agrees to maintain insurance throughout any term of this Agreement at
its sole cost from insurance companies and in a form satisfactory to OneBeacon
in accordance with the limits of liability required by OneBeacon.  If insurance
is required by OneBeacon, certificates of insurance must be furnished to
OneBeacon upon execution of this Agreement, and any future change or
cancellation shall not be valid without 30 days prior written notice to
OneBeacon.  Consultant shall also furnish OneBeacon, promptly upon receipt by
Consultant, renewal notices regarding such insurance policies.

 

13.           LIMITATION OF LIABILITY

 

IN NO EVENT SHALL EITHER PARTY BE LIABLE UNDER ANY CLAIM, DEMAND OR ACTION
(WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT FOR ANY SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY, OR
CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS, LOSS OF
USE, OR LOSS FROM BUSINESS DISRUPTION, EVEN IF ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

 

14.           GENERAL PROVISIONS

 

14.1         Entire Agreement; Validity; Amendments; Waiver; Survival.  This
Agreement constitutes the entire agreement between the parties with respect to
the subject matter and supersedes all prior agreements, whether oral or
written.  The invalidity or unenforceability of any provision hereof shall not
affect the validity or enforceability of any other provision.  No amendment to
this Agreement shall be binding on either party unless such amendment is in
writing and executed by authorized representatives of both parties.  A waiver by
either party of a breach of any of the terms or provisions of this Agreement
shall not operate or be construed as a waiver of any subsequent breach. The
provisions of Sections 4 (Confidentiality) 5 (Privacy) and 10 (Consultant
Indemnities) shall survive the termination or expiration of this Agreement
regardless of the reason for such termination.

 

14.2         Assignment - OneBeacon may assign its interests under this
Agreement to a successor in interest, provided that such successor in interest
fulfills the obligations under this Agreement.  In no event shall Consultant
subcontract, delegate or assign its rights and responsibilities under this
Agreement without OneBeacon’s written consent.

 

14.3         Notices - Except as otherwise specified in this Agreement, all
notices or other communications under this Agreement shall be deemed to have
been duly given when made in writing and delivered in person, via a nationally
recognized overnight carrier or deposited in the United States mail as certified
mail with return receipt requested, postage prepaid, and addressed to the notice
recipient at the following address or such other address as specified in writing
by the parties:

 

“OneBeacon”

 

“Consultant”

 

 

 

OneBeacon Insurance Company

 

Small Army, Inc,

One Beacon Lane

 

20 Newbury St,

Canton, MA 02021

 

Boston, MA 02116

 

 

 

Attn:

 

 

Attn: Office Manager

 

 

 

Copy to:

 

Copy to:

 

 

 

OneBeacon Insurance Company

 

Small Army, Inc.

OneBeacon Lane

 

20 Newbury St.

Canton, MA 02021

 

Boston, MA

Attn: Corporate Contracts

 

Attn: Jeff Freedman

 

4

--------------------------------------------------------------------------------


 

14.4         Governing Law - This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, including all
matters of construction, validity, performance and enforcement.

 

14.5         Independent Contractor - The parties are independent contractors,
and nothing in this Agreement shall be deemed to cause this Agreement to create
an agency, partnership, or joint venture between the parties.  Consultant shall
pay all wages, salaries, and other amounts due its employees in connection with
this Agreement and shall be responsible for all reports and obligations,
including withholding of  taxes.  In the event Consultant, as a result of
performing services under this Agreement, is deemed to have any right to any
benefits under any employee benefit plans or programs, Consultant hereby waives
any such rights to benefits.

 

14.6         Background Check - Prior to an assignment by Consultant of a
contract employee, Consultant shall, subject to applicable law, have an
employment, education, and criminal background check performed on the employee
or contractor.  Consultant will not assign an employee or contractor if the
criminal background check reveals that an employee or contractor has, as an
adult in the United States, been convicted of a felony.

 

14.7         No Publicity - Consultant agrees to submit to OneBeacon all
proposed advertising and other publicity matter relating to any service provided
by Consultant in which OneBeacon’s name is mentioned or language used from which
Consultant’s connection of OneBeacon can be inferred.  Consultant agrees not to
publish or use such advertising or publicity matter without the prior written
consent of OneBeacon, which consent shall not be unreasonably withheld.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives, on the date and year first above-written.

 

ONEBEACON INSURANCE COMPANY

 

CONSULTANT

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

/s/ Carmen Duarte

 

/s/ Jeff Freedman

Signature

 

Signature

 

 

 

Carmen Duarte

 

Jeff Freedman

Name

 

 

 

 

CEO

VP Corp. Communications

 

 

Title

 

October 26, 2009

 

 

 

11.03.09

 

 

Date

 

 

 

5

--------------------------------------------------------------------------------


 

Schedule A

 

Statement of Work

 

6

--------------------------------------------------------------------------------
